      CASE 0:20-cv-01602-PJS-KMM Document 11 Filed 07/28/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                   MOTION FOR ADMISSION PRO HAC VICE


Case Number: 20-cv-01602-PJS-KMM

Case Title: Olean Wholesale Grocery Cooperative, Inc. v. Cargill, Inc. et al.


                                       Affidavit of Movant

I, Daniel C. Hedlund, an active member in good standing of the bar of the U.S. District Court for
the District of Minnesota, request that this Court admit pro hac vice SIMON BAHNE PARIS, an
attorney admitted to practice and currently in good standing in the U.S. District Court for the
District of New Jersey, but not admitted to the bar of this court, who will be counsel for the
Plaintiff, Olean Wholesale Grocery Cooperative, Inc., in the case listed above.

I am aware that the local rules of this court require that an active Minnesota resident, unless the
court grants a motion for a non-Minnesota resident to serve as local counsel, who is a member in
good standing of the bar of this court participate in the preparation and presentation of the case
listed above, and accept service of all papers served.

Check one of the following:

☒I am a resident of the State of Minnesota, and agree to participate in the preparation and the
presentation of the case above and accept service of all papers served as required by LR 83.5(d)
(sign and complete information below).

☐I am not a resident of the State of Minnesota and hereby move for permission to act as local
counsel under LR 83.5(d). I agree to participate in the preparation and the presentation of the case
listed above, and accept service of all papers served as required by LR 83.5(d) should my motion
for a non-resident to serve as local counsel be granted by the court (sign and complete information
below and attach a completed Motion for Permission for a Non-Resident to Serve as Local
Counsel).

       Signature: /s/ Daniel C. Hedlund                      Date: 07/28/2020

       MN Attorney License #: 258337




                                                 1
      CASE 0:20-cv-01602-PJS-KMM Document 11 Filed 07/28/20 Page 2 of 2




                                Affidavit of Proposed Admittee


I, SIMON BAHNE PARIS, am currently a member in good standing of the U.S. District Court for
the District of New Jersey, but am not admitted to the bar of this court. I understand that if this
Court grants me admission pro hac vice, the moving attorney identified in this motion must
participate in the preparation and presentation of the case listed above, and must accept service of
all papers served as required by LR 83.5(d). I further understand that the District of Minnesota is
an electronic court and that I will receive service as required by Fed. R. Civ. P. 5(b) and 77(d) by
electronic means and I understand that electronic notice will be in lieu of service by mail.

Signature:_ /s/ Simon Bahne Paris                            Date: 7/28/2020

Typed Name: Simon Bahne Paris

Attorney License Number: 049821996              issued by the State of New Jersey

Federal Bar Number (if you have one): SP1646

Law Firm Name: Saltz Mongeluzzi & Bendesky, PC

Law Firm Address: 120 Gibraltar Road

                    Suite 218

                    Horsham, PA 19044

Main phone: (215) 496-8282                  Direct line: (215) 575-3986

E-mail address: sparis@smbb.com




                                                 2
